DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seals (4,960,016).
Seals (‘016) discloses a multipurpose hand tool (10), comprising: a body portion (14); a first hex socket tool (18) connected to a first side of the body portion and for manipulating a first type of fastener; a second hex socket tool (18) connected to a second side of the body portion and for manipulating a second type of fastener; a screwdriver tool connected to a third side of the body portion (either straight blade screwdriver 40 inserted into one side of the body portion 14, or Phillips screwdriver 34 inserted into the opposite side of the body portion 14) and for manipulating a screw; and a wrench tool (either reversible socket drive ratchet head 20 inserted into one side of the body portion 14, or adjustable end wrench 30 inserted into the opposite side of the body portion 14) connected to a fourth side of the body portion and for manipulating a head of a coaxial cable (the adjustable end wrench 30 is capable of manipulating a head of a coaxial cable); wherein the first hex socket tool comprises: a cylindrical portion integrally formed with the first side of the body portion and including: a hexagonal open end that defines a size of the first hex socket tool, and a particular depth to enable receipt of a fastener with a hexagonal head via the hexagonal open end; wherein the second hex socket tool comprises: a cylindrical portion integrally formed with the second side of the body portion and including: a hexagonal open end that defines a size of the second hex socket tool, and a particular depth to enable receipt of a fastener with a hexagonal head via the hexagonal open end (Col. 2, lines 2-3).
Allowable Subject Matter
Claims 1-15 and 20 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  that each of the tool components, i.e., each socket tool, the screwdriver tool and the wrench tool, are integrally formed with a respective first, second, third, and fourth side of the body portion, together in combination with the rest of the limitations in the independent claims, has neither been disclosed nor suggested, in part, whole or combination, by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as related multi-functional tool combinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/